Citation Nr: 0414269	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
hands and feet, currently rated as 10 percent disabling, to 
include the issue of entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This appeal is from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a compensable disability 
rating for dermatophytosis of the hands and the feet.  The RO 
subsequently granted a 10 percent rating.

In January 1997, the veteran testified at a hearing before 
the Board.  In August 1997, the Board remanded the case for 
further development of the increased rating issue.  In 
January 1997, the veteran testified to the effect that an 
intermittent skin condition affecting parts of his body other 
than the hands and feet was due to exposure to Agent Orange, 
or, alternatively, that his service-connected skin disorder 
is more extensive than is recognized.  

The Board denied the veteran's claims in a December 1999 
decision.  As the Board noted in December 1999, the hearing 
testimony and an October 1998 statement could be construed as 
a claim of entitlement to service connection for a skin 
disorder other than that currently service connected.  The 
Board renews its referral of the question whether the veteran 
is entitled to service connection for a skin disorder 
medically unrelated to the service-connected disorder.  
However, this issue is not before the Board at this time.

The veteran appealed the December 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court granted a Joint Motion for Partial Remand and 
to Stay Further Proceedings [hereinafter Joint Motion], 
vacating and remanding the part of the Board's December 1999 
decision that denied an increased rating for dermatophytosis 
of the hands and the feet.  Consequently, this is the sole 
issue before the Board at this time.  

The Board remanded the case to the RO in April 2001 for 
further development.  In May 2002, the Board decided the 
appeal.  The appellant again appealed from the Board decision 
to the Court.  In June 2003, the Court granted a second Joint 
Motion for Remand, vacating the Board's decision.  The case 
is again before the Board.

In an informal hearing presentation of February 2001, the 
veteran's attorney asserted that VA should consider whether 
the veteran is entitled to an extraschedular rating of his 
service-connected skin disorder.  See 38 C.F.R. § 3.321(b)(1) 
(2003).  That matter is addressed below.

The Veterans Law Judge who conducted the January 1997 hearing 
has resigned.  By letter of March 29, 2004, the Board, 
through the veteran's attorney, offered the veteran another 
hearing before a VLJ who will decide his appeal.  The veteran 
has not responded, and the Board will now proceed with the 
case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran declined VA examination of his skin in May 2001.  
The Board's vacated May 2002 decision addressed this, and 
found the veteran's action amounted to a waiver of his right 
to the assistance of a VA examination, but it did not amount 
to a failure to report for examination.  Regulation provides 
that a claim for increased rating "shall" be denied if a 
claimant fails to report for a scheduled examination without 
good cause.  See 38 C.F.R. § 3.655(a), (b) (2003).  The Joint 
Motion that the Court granted in June 2003 argued that VA had 
not adequately informed the veteran of the consequences of 
declining VA examination or of failure to report for an 
examination that VA felt was necessary to rate his 
disability.

The veteran's attorney submitted a brief to the Board in 
November 2003 asserting that the veteran has come to 
understand the reason he needs further examination to 
establish entitlement to the benefit he seeks.  The veteran 
has stated his willingness to undergo examination.  His 
attorney requests that any VA office scheduling any 
examination of the veteran notify him in advance of the 
appointment so he can ensure the veteran's attendance.

The 2001 Joint Motion highlighted factual similarities 
between the instant case and that of Ardison v. Brown, 6 Vet. 
App. 405 (1994).  Relying on Ardison, the Joint Motion argued 
for further examination in the instant case.

In the instant case, the veteran last had a VA dermatology 
examination in June 1998.  He then informed the examiner that 
his initial foot rash had spread to his hands and in the past 
10 years involved several toenails, and it was worse in the 
summer.  The June 1998 VA examiner stated clinical findings, 
but not whether the veteran identified the status of the 
condition then as exacerbated or remitted.

In Ardison, the claimant sought an increased disability 
rating for a service-connected skin condition that he 
reported had seasonal exacerbations and remissions.  The 
Court held that it could not evaluate whether the Board's 
findings of fact about the severity of the veteran's skin 
condition were clearly erroneous, because the findings were 
based on an examination during an inactive stage of the skin 
disorder.  The Court found that the Board had failed to 
fulfill its duty to assist (i.e., to cause the RO to satisfy 
the Secretary's duty to assist) the veteran to develop the 
facts in this case by affording him an adequate physical 
examination.  The Court ruled that on remand, the Board must 
provide for an adequate examination during the active phase 
of the veteran's skin disease to satisfy the duty to assist.  
The Court did not, at that time, address the logistics of how 
VA was to schedule a veteran for an examination during the 
"active phase" of a skin condition. 

Additionally, the Court found that the Board had not 
responded adequately to the veteran's assertion of 
entitlement, in the alternative, to an increased rating on an 
extraschedular basis.  Id. at 407-09.

Based on the most recent joint motion and the Ardison 
decision, the Board finds that another attempt to have the 
veteran examined is warranted.  The veteran's attorney, in 
his brief to the Board dated November 2003, has requested 
such an examination be undertaken.  However, whereas the last 
VA examination was in June, about a week before summer by the 
calendar, it seems likely that arrangements for examination 
during an exacerbation of the veteran's dermatophytosis 
cannot be planned merely by reference to the calendar.  The 
realities and practicalities of attempting to observe an 
exacerbating and remitting disorder during an exacerbation 
will require the utmost flexibility on the part of both VA 
and, most importantly, the veteran.

The veteran is urged to realize that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the veteran must be prompt and 
diligent in providing information about the status of his 
condition to enable VA to afford him the assistance he needs 
to demonstrate entitlement to an increased rating.

Specifically, the veteran must go promptly to a VA 
dermatology clinic for thorough documentation of any 
exacerbation of his condition.  He must recognize that 
despite the best efforts to afford him an examination for 
compensation purposes during a flare-up, it may prove 
impossible to coordinate available resources with an 
exacerbation of his skin disorder.

The Board understands the difficulties this case may cause 
the RO and the examining facility.  However, the VA must 
attempt to obey the decisions of the Court in this case. 

Hence, the RO should arrange for the veteran to undergo 
appropriate examination to obtain the medical information 
needed to fairly adjudicate the claim on appeal.  The veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

In July 2001 the veteran reported by telephone that all 
medical treatment of his skin had been at Birmingham VA 
Medical Center.  The claims file contains VA outpatient 
records until May 2001.  In addition, whereas the veteran, 
through his representative, has raised the matter of 
extraschedular rating, the RO should address that matter on 
readjudication.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  If possible, mail copies to the 
veteran's attorney, Daniel G. Grasnegor, 
Esq., 5335 Wisconsin Ave., N.W., Suite 
920, Washington, D.C. 20015-2030, of all 
correspondence from the RO and from the 
examining VA Medical Center or Outpatient 
Clinic.

2.  Notify the veteran that VA will, if 
practicable, afford him an examination 
during an active phase of his skin 
disease.  Inform the veteran that his 
cooperation by reporting promptly to a VA 
clinic for observation and documentation 
of any flare-up of his skin will 
substantially contribute to the evidence 
in support of his claim.  If the veteran 
refuses to attend an examination, that 
refusal should be in writing.  

3.  Ask the veteran for the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who have treated his dermatophytosis of 
the hands and feet since 2001.  If the 
veteran has received private treatment, 
ask him to provide authorization for 
release of his private treatment records, 
and request them.  If any request for 
private treatment records is 
unsuccessful, notify the veteran and his 
representative so he may obtain and 
submit the records himself.

?	If the veteran has had VA treatment 
for his dermatophytosis of the hands 
and feet since 2001, ask him to 
provide the names of the VA medical 
centers or outpatient clinics at 
which he has had treatment during 
that time, and obtain and associate 
with the file all VA treatment 
records since May 2001.

4.  Schedule the veteran for a VA 
dermatology examination during an 
exacerbation or active phase of his 
dermatophytosis of the hands and feet (if 
at all possible) to evaluate the severity 
of the condition in each location.  
Instruct the veteran to notify the RO 
immediately when he has an exacerbation 
of his dermatophytosis of the hands and 
feet, and schedule at once examination 
when the veteran so notifies the RO.

?	Promptly notify the veteran's 
attorney at the address above of any 
examination appointment.  Include 
notice of the consequences of 
failure to report for VA examination 
in any scheduling letter provided 
the veteran and his attorney.

?	Provide the veteran's claims file to 
the examiner.  The examiner is to 
review the dermatological medical 
records, with particular attention 
to the VA outpatient dermatology 
records of May 1990 to April 1993 
and January 1998, the June 1998 
compensation examination report, and 
any pertinent treatment records 
hereafter associated with the file.  
The examiner should diagnose any 
dermatological conditions other than 
dermatophytosis, in whatever 
anatomical location, and state 
whether any positive findings 
constitute the spread the same 
infectious agent or has the same 
etiology as the service-connected 
dermatophytosis.

?	The utmost in cooperation and 
flexibility by both VA and, most 
importantly, the veteran will be 
necessary to achieve the object of 
this examination.  The examining 
facility should be fully informed of 
the unusual requirements in this 
case and communicate with the 
veteran as necessary to maximize the 
likelihood of success.  If 
necessary, the examining facility 
should be provided the Court's 
decisions in this case.  

?	If possible, arrangement should be 
made with an appropriate VA 
outpatient clinic for immediate 
observation and documentation of an 
exacerbation of the veteran's 
condition should one occur at a time 
other than when the formal 
compensation examination is 
scheduled.

5.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

6.  Thereafter, readjudicate the claim 
for increased rating for dermatophytosis 
of the hands and the feet, including 
whether referral to appropriate VA 
authority for extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is warranted.  If 
any element of the claim remains denied, 
provide the appellant and his attorney an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


